Citation Nr: 0840433	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
arthritis, mild (right shoulder disorder), currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to December 
1976.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran attended a hearing before the 
undersigned Veterans Law Judge in June 2008.  The appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

At his June 2008 hearing, the veteran reported that he 
received regular treatment at VA medical centers in Rome, New 
York, and Syracuse, New York.  Unfortunately, the most recent 
records associated with the claims file are dated February 
2008 from the Rome facility and December 2006 from the 
Syracuse facility.  As the veteran contends his arthritis has 
gotten worse, these records should be obtained.

In regards to the contention that the arthritis has gotten 
worse, the veteran reported at the June 2008 hearing that he 
was in some sort of accident in December 2006, subsequent to 
the last VA examination, which worsened his shoulder 
disability.  As such, a new VA examination is needed.  When 
the available evidence is too old for adequate evaluation of 
the veteran's current symptomatology, the duty to assist 
requires providing a new examination.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's current and 
complete VA treatment records from Rome 
and Syracuse, New York.  Evidence of 
attempts to obtain the records should 
be associated with the claims file.

2.  When the above development is 
completed, schedule the veteran for a 
VA examination for his shoulder.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical with particular 
focus on the right shoulder.  All 
relevant diagnoses for the right 
shoulder should be assigned.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

